DETAILED ACTION
Status of the Claims

Claims 1-2, 7-8, 11-13, 16, 18-19, and 21 are presented as they were originally filed. 
Claims 3-6, 9-10, 14-15, 17, and 20 are currently amended to remove multiple dependencies, due to Applicant Remarks filed 10/22/2019. 
Claims 22-34 have been canceled, due to Applicant Remarks filed 10/22/2019. 
Claims 1-21 are the claims currently under examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2019 is being considered by the examiner.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 9 of instant specification filed 08/16/2019). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claims 11, 12, 13, 14, 15, and 16 are objected to because of the following informalities: “comprising” should read “comprising:” in line 1.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 5 recites the limitation "said cannabis safety self-monitoring device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “cannabis safety self-monitoring device” is being interpreted as a device that is capable of detecting concentrations of one or more metabolites as claimed. 
Claim 16 recites the limitation "said network" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, “said network” is being interpreted as a wired or a wireless communication system capable of sharing information like usage history and elimination patterns as claimed. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed towards a system and a method, therefore further consideration is necessary. The claims recite collecting session data from an intake device, transmitting the session data to a cannabis analysis subsystem, and 
The limitations of collecting data from an intake device, transmitting the data, and performing analysis, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, like a processor. As drafted, nothing in the claim element precludes the steps from practically being performed in the mind. For example, the user can manually collect data from an intake device and perform analysis based on the collected data in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The judicial exception is not integrated into a practical application. In particular, Claims 1 and 11 only recite one additional element, providing a report or a reading to the user based on the analysis performed. However, simply applying the abstract idea of analyzing data on a generic computer system or using a generic computer system to perform the abstract idea does not integrate the judicial exception into a practical application. Also, the report or reading that is indicated to the user, as claimed, is not used for a particular treatment (see MPEP 2106.04(d)(2)). Accordingly, the additional element of generating a report for the user based on analysis does not integrate the abstract idea of analyzing data into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 7 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 7 states “said user inputs data to said application”. Under the broadest reasonable interpretation, the claim as a whole encompasses a human organism and is therefore nonstatutory subject matter. Claims 8 and 10 are also rejected due to their dependence from claim 7. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The claims are generally directed towards a system and method for monitoring cannabis safety for a user comprising: an intake device communicatively coupled to a cannabis analysis subsystem; wherein said intake device collects session data from the user and transmits said collected session data to the cannabis analysis subsystem; and said cannabis analysis subsystem performs analysis of said transmitted session data and communicates a personalized report to said user based on the analysis.
Claim(s) 1-2, 5-9, and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brent M. Skoda (Pub. No. US 2017/0030882), hereinafter referred to as Skoda. 
Regarding Claim 1, Skoda discloses a system for monitoring cannabis safety for a user (Abstract, “medical diagnostic and delivery device” and para. [0106], “the sensor can be … configured to determine one or more physical parameters of the user such as, for example … THC level (biomarker for marijuana)”) comprising: an intake device (Fig. 10, element 900, “medical diagnostic and delivery device”. Specifically, element 904, “outlet channel” and para. [0103], “outlet channel is configured to deliver the substance contained within the cartridge to the user”) communicatively coupled to a cannabis analysis subsystem (Fig. 10, element 924, “processor” and para. [0105], “the device 900 includes electronic circuitry 920 that includes a processor 924”); wherein said intake device collects session data from the user and transmits 
Regarding Claim 2, Skoda discloses the system of claim 1, wherein said cannabis safety self-monitoring device is configured to detect one or more concentrations of one or more metabolites from one or more exhaled samples provided by the user (Fig. 10, element 907, “inlet channel” and para. [0106], “the user can blow into the inlet channel 901 which is communicated to the sensor 940. The sensor can be configured to determine one or more physical parameters of the user such as, for example, glucose levels, blood alcohol content, THC level (biomarker for marijuana)…”).
Regarding Claim 5, 
Regarding Claim 6, Skoda discloses the system of claim 1, wherein said intake device is communicatively coupled to a mobile device associated with said user (para. [0077], “electronic circuitry includes a plurality of communication devices for receiving instruction from a user, or communicated via a smart phone app or communicating information thereto”); said mobile device is communicatively coupled to said mobile device (a mobile device is inherently communicatively coupled to itself); and said cannabis analysis subsystem communicates said personalized report to said mobile device (para. [0107], “the processor can send a command to a communication system (e.g., communicate to an app on a smartphone) to indicate to the user”).
Regarding Claim 7, 
Regarding Claim 8, Skoda discloses the system of claim 7, wherein said application determines intensity of a session based on said received session data, and said inputted data (para. [0101], “the processor uses lookup tables or algorithms stored in an onboard memory to determine an amount of medication or medication vapor consumed during the dispensing operation”).
Regarding Claim 9, Skoda discloses the system of claim 7, wherein said mobile device is coupled to said cannabis analysis subsystem via a cannabis safety self-monitoring device (para. [0077], “electronic circuitry includes a plurality of communication devices for receiving instruction from a user, or communicated via a smart phone app or communicating information thereto”); and said cannabis safety self-monitoring device is configured to detect one or more concentrations of one or more metabolites from one or more exhaled samples provided by said user (Fig. 10, element 907, “inlet channel” and para. [0106], “the user can blow into the inlet channel 901 which is communicated to the sensor 940. The sensor can be configured to determine one or more physical parameters of the user such as, for example, glucose levels, blood alcohol content, THC level (biomarker for marijuana)…”).
Regarding Claim 11, Skoda discloses a method of monitoring cannabis safety for a user (Abstract, “medical diagnostic and delivery device”) comprising: 
collecting session data associated with a session from the user (para. [0076], “processor is communicably coupled to a sensor and configured to interpret signals provided by the sensor”); 
analyzing said collected session data (para. [0076], “interpreting signals provided by the sensor to determine various parameters of the substance disposed within the cartridge”); and 

Regarding Claim 12, Skoda discloses the method of claim 11, further comprising producing tracking data based on at least one of data inputted by a user, said collected session data, and data received by one or more sensors from a mobile device associated with said user (para. [0007], “electronic circuitry can include communication with location devices” and para. [0077], “programmable memory may include information such as … location of use, device of user, time of use … the electronic circuitry includes a plurality of communication devices for receiving instruction from a user or communicated via a smart phone app”); and said analyzing comprises performing processing using said tracking data (para. [0078], “the device also includes GPS for providing location information”).
Regarding Claim 13, 
Regarding Claim 14, Skoda discloses the method of claim 11, further comprising storing data corresponding to the user's usage history and elimination patterns (para. [0077], “programmable memory may include other information such as historical usage information, including but not limited to location of use, device of use, time of user, or other data associated with the cartridge”); and said analyzing is performed based on said stored data (para. [0096], “the processor may determine quantity of cartridge based on usage history and parameters”).
Regarding Claim 15, Skoda discloses the method of claim 12, further comprising determining an intensity of the session based on said collected session data, and said inputted data (para. [0101], “the processor uses lookup tables or algorithms stored in an onboard memory to determine an amount of medication or medication vapor consumed during the dispensing operation”).
Regarding Claim 16, 
Regarding Claim 17, Skoda discloses the method of claim 13, further wherein prior to said analyzing, transmitting said collected session data, tracking data and breath analytic data to a cannabis analysis subsystem (para. [0076], “processor is communicably coupled to a sensor and configured to interpret signals provided by the sensor to determine various parameters of the substance disposed within the cartridge”); and said cannabis analysis subsystem performs said analyzing (para. [0076], “electronic circuitry can include a counter to time the delivery of the substance (e.g., to determine a quantity delivered)” and para. [0077], “electronic circuitry includes a plurality of communication devices for receiving instructions from a user or communicating information thereto”).
Regarding Claim 18, Skoda discloses the method of claim 17, further wherein said analyzing comprises determining data corresponding to the user's usage history and elimination patterns.
Regarding Claim 19, Skoda discloses the method of claim 18, wherein said cannabis analysis subsystem performs said communicating (para. [0077], “electronic circuitry includes a plurality of communication devices for receiving instructions from a user or communicating information thereto”). 
Regarding Claim 20, Skoda discloses the method of the method of claim 17, further wherein said collecting of session data is performed by an intake device (Fig. 10, element 900, “medical diagnostic and delivery device”. Specifically, element 904, “outlet channel” and para. [0103], “outlet channel is configured to deliver the substance contained within the cartridge to the user”); said method further comprises transmitting said collected session data to an application running on a mobile device associated with said user (para. [0016], “the processor .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skoda as applied to Claims 1-2, 5-9, and 11-20 above, in further view of Nothacker et al. (Pub. No. US 2015/0164416), hereinafter referred to as Nothacker.
Regarding Claim 3, Skoda discloses the system of claim 1, wherein said cannabis analysis subsystem comprises at least one usage processing subsystem coupled to a database (para. [0076], “the processor is configured to execute instructions stored on a programmable memory included in the electronic circuitry”); wherein said database stores data corresponding to said user's usage history and elimination patterns (para. [0077], “programmable memory may include other information such as historical usage information, including but not limited to location of use, device of use, time of user, or other data associated with the cartridge”).
However, Skoda does not explicitly disclose analysis is performed based on said user’s usage history and elimination patterns. 
Nothacker teaches of a system for monitoring the intoxication level of user by collecting a breath sample from a user from a breathalyzer to determine an intoxication metric (para. [0029] and Fig. 1A). Nothacker further teaches of using the levels recorded by the breathalyzer 
Regarding Claim 4, Skoda discloses the system of claim 2.
However, Skoda does not explicitly disclose wherein said cannabis safety self-monitoring device performs regression analysis to determine at least one metabolite elimination t ½ beta. 
	Nothacker teaches of a system for monitoring the intoxication level of user by collecting a breath sample from a user from a breathalyzer to determine an intoxication metric (para. [0029] and Fig. 1A). Nothacker further teaches at Fig. 3A and para. [0047] of using two values of a metabolite to determine a slope for a region where the user’s intoxication is declining. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the analysis system disclosed by Skoda to include the analysis teachings of Nothacker. Performing a regression analysis to determine how a metabolite is eliminated within the body would allow for a customized user temporal profile to be created and used for future analysis of metabolite elimination (para. [0048]). 
Regarding Claim 10, Skoda discloses the system of claim 8, wherein said application retrieves data corresponding to said user's usage history and elimination patterns from said cannabis analysis subsystem (para. [0077], “programmable memory may include other information such as historical usage information … electronic circuitry includes a plurality of communication devices for receiving instruction from a user via a smart phone app or communicating information thereto”).
However, Skoda does not explicitly disclose said application performs elimination analysis and produces readings and alerts for the user.
Nothacker teaches of a system for monitoring the intoxication level of user by collecting a breath sample from a user from a breathalyzer to determine an intoxication metric (para. [0029] and Fig. 1A), which includes a mobile device and an application (Fig. 4). Nothacker further teaches that the application performs a predicted temporal profile based on metabolite elimination characteristics of the user (para. [0051]). Nothacker also teaches that the predicted temporal profile can be presented to the user in a graphical form or a text-based form (para. [0051] and Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the application disclosed by Skoda to include the teachings of Nothacker to allow the application to perform elimination analysis and produce readings for the user. Producing readings of the elimination analysis would allow the user to see an estimated time point of when the user will reach a target intoxication state or a sobriety state (para. [0051]). 
Regarding Claim 21, Skoda discloses the method of claim 20.

Nothacker teaches of a method for monitoring the intoxication level of user by collecting a breath sample from a user from a breathalyzer to determine an intoxication metric (para. [0029] and Fig. 1A). Nothacker also teaches of producing tracking data that includes data from sensors from a mobile device (Fig. 2). Nothacker further teaches of providing a sobriety task to the user, which can include a cognitive or behavior impairment task, like standing on one left or reciting the alphabet (Fig. 2 and para. [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking data disclosed by Skoda to include collecting additional sobriety tasks taught by Nothacker. Collecting a sobriety task from the user would allow for another data set to be used to predict the value of an intoxication metric for a user without having to collect another breath sample (para. [0037]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791